Hill, C. J.
(After stating the foregoing facts.)
1. The allegation is positive that the contract in question was *360made by the corporation. It is signed: “Trigg Candy Co., Chattanooga, G. E. Arnold.” It does not appear whether Arnold was a general agent, or a sjoecial agent authorized to make the contract, or was in fact an officer of the corporation who was fully authorized to make the contract; but the allegation that the contract was the act of the corporation was sufficient to let in proof as to these other facts, and consequently this allegation, in connection with the contract itself, was sufficient as against a demurrer.
2. The contract alleged to have been made by the defendant and subsequently breached by it constitutes an offer or proposal to sell the candy therein specified to the plaintiff within a certain period, and to deliver it as ordered by the plaintiff. The offer or proposal, by its terms, was to expire September 1, 1909. It is alleged, that before this date arrived,■ the plaintiff “ordered and requested” the defendant to ship out and deliver to the plaintiff the candy mentioned in the contract, and that by reason of the refusal of the defendant to comply with this order and request, the plaintiff was compelled and forced to purchase candy from-other manufacturers ■at the market price. The plaintiff, by ordering and requesting the defendant to ship the candy, signified in. writing an acceptance of the offer or proposal, and therefore the contract became binding upon the plaintiff; and it was already a binding contract upon the defendant, as it was duly signed by it - when made. Simpson v. Sanders, 130 Ga. 265 (60 S. E. 541), and cases there cited.
3. On the breach of the‘contract by the defendant, the plaintiff was entitled to recover as damages the difference between the contract price and the market price. The allegation that the plaintiff was forced to go into the market and buy the same grade of candy as that which had been bought from the defendant, at the minimum price of 5% cents per pound, is sufficiently definite, and is an allegation of fact, and not a mere conclusion. We think the allegations of the petition, considered as a whole, were sufficiently definite, .and set forth a cause of action, and that the court did not err in overruling the demurrer. Judgment affirmed.